DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 15 December 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled and claims 11-12 are newly added by Amendment. Therefore, claims 1-12 are pending in the application.	
Terminal Disclaimer
The assignment document filed on 16 December 2021 is not acceptable as the documentary evidence required by 37 CFR 3.73.  The submission of the documentary evidence was not accompanied by a statement affirming that the documentary evidence of the chain of title from the original owner to the assignee was, or concurrently is being, submitted for recordation pursuant to 37 CFR 3.11.  See 37 CFR 3.11 and MPEP § 302.   	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (US 9,831,427 B1) in view of BESSONOV et al (US 2007/0047512 A1 hereinafter “Bessonov) and further in view of TAKAGI et al (US 2015/0249113 A hereinafter “Takagi”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding Independent Claim 4, Haase, for example in Figs. 1-6, discloses a method of switching a phase-change device (e.g., a resistance-switching element 100/300; in figs. 1, 3 related in Figs. 2, 4-6), comprising: changing phase of a phase-change device (Device) (e.g., element 100; in figs. 1, 3 related in Figs. 2, 4-6) from a semiconducting 2H phase (implied that is high resistance state; see for example in Figs. 1A-1B related in Figs. 2-6) to a new 2Hd phase with a higher conductivity (implied that is low resistance state; in Figs. 1A-1B related in Figs. 2-6), the Device having an active material with a thickness (e.g., 120; in Fig. 1A-1C related in Figs. 2-6) including a phase transition material to thereby transition the Device from a high resistive state (HRS) (e.g., 170; in Fig. 1B related in Figs. 2-6) to a low resistive state (LRS) (e.g., 180; in Fig. 1C related in Figs. 2-6) by application of a set voltage (e.g., 152; in Fig. 1C 
(See Haase disclosed). Haase discloses “the resistance-switching element includes a transition metal M, and the barrier element includes M.sub.aX.sub.b, where M is the transition metal present in the resistance-switching element: X is a chalcogen selected from S, Se, or Te; and each of a and b is, independently, an integer of from 1 to 5”. However, Haase is silent with regard to the phase transition material selected from the group consisting essentially of MoTe2, GaTe, ReSe2 and ReS2.
	In the same field of endeavor, Bessonov discloses the phase transition material selected, wherein when the active material is MoTe2 (see paragraph [0012]).
	Haase and Bessonov are disclose the isolation layer is made of material and a combinations thereof. However, Haase and Bessonov are silent with regard to silicon dioxide (SiO2), boron nitride (BN), aluminum oxide (Al2O3), hafnium dioxide (HfO2), polymers.
	In the same field of endeavor, Takagi, for example in Figs. 1-15, discloses silicon dioxide (SiO2), boron nitride (BN), aluminum oxide (Al2O3), hafnium dioxide (HfO2), polymers (see for example in Figs. 1-4 related in Figs. 5-15; paragraph [0036]).


Regarding claim 5, the above Haase/Bessonov/Takagi, the combination disclose wherein the change in phase of the Device is from the 2H unformed phase representing a pristine atomic disposition of the active material to the 2Hd formed phase representing a realignment of atoms in the active material and the 2H phase by applying a forming voltage (see for example in Figs. 1-6 of Haase with Bessonov; in Figs. 1-5, and see also in Figs. 1-15 of Takagi).  
Allowable Subject Matter
Claims 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and overcome the rejection/objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts of record fail to teach or suggest a method of switching a phase-change device as recited in claim 3, and particularly, wherein the active material is a 2, Mol-xWxTe2, GaTe, ReSe2, and ReS2, and wherein x of Wx can range from 0 to 0.09.  
Regarding claim 12, the prior arts of record fail to teach or suggest a method of switching a phase-change device as recited in claim 12, and particularly, wherein the isolation layer includes a current path arrangement between the second electrode and the active material, wherein the current path arrangement includes a window about 20 nm to about 2 µm in width and about 20 nm to about 2 µm in length.
Claims 1-3, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Haase (US 9,831,427 B1) in view of BESSONOV et al (US 2007/0047512 A1 hereinafter “Bessonov), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to the active material is formed atop the first electrode; an isolation layer atop the active material; and a second electrode formed atop the isolation material the isolation layer includes a current path arrangement between the second electrode and the active material, wherein the current path arrangement includes a window about 20 nm to about 2 µm in width and about 20 nm to about 2 µm in length, in combination with all other limitations.
Per claim 7, there is no teaching, suggestion, or motivation for combination in the prior art to the active material is a phase-change material selected from the group consisting essentially of MoTe2, Mol-xWxTe2, GaTe, ReSe2, and ReS2, wherein x of Wx can range from 0 203), hafnium dioxide (HfO2), or polymers, and combinations thereof, the isolation layer includes a current path arrangement between the second electrode and the active material, and the Device further comprising a tunneling barrier layer formed between the first electrode and the active material, in combination with the other limitations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-5 have been considered but are moot because the new ground of rejection is made in view of Takagi as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/THA-O H BUI/Primary Examiner, Art Unit 2825